Motion Granted; Abatement Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00802-CV
                                    ____________

          ARC DESIGNS, INC. AND JOSHUA NORRIS, Appellants

                                          V.

                TEXAS DEVELOPMENT COMPANY, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-70531

                             ABATEMENT ORDER

      On December 21, 2016, appellants notified this court that the parties are trying
to settle the issues on appeal, and requested an extension of time to file their brief,
and that the appeal be abated for completion of the settlement. The motion is granted.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 1, 2017. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.
Appellants’ brief will be due 30 days after the appeal is reinstated.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Brown.